
	

114 HR 5132 IH: Crooked River Ranch Fire Protection Act
U.S. House of Representatives
2016-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5132
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2016
			Mr. Walden introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To adjust the eastern boundary of the Whychus-Deschutes Wilderness Study Area in the State of
			 Oregon to facilitate fire prevention and response activities to protect
			 adjacent private property, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Crooked River Ranch Fire Protection Act. 2.FindingsCongress finds the following:
 (1)The Crooked River Ranch is an unincorporated community with a population of 5,000 residents. (2)The current lands located adjacent to Crooked River Ranch are managed by the Bureau of Land Management and are classified as a Wilderness Study Area.
 (3)There is currently only one entrance/exit to the Crooked River Ranch. (4)Jefferson County and Crooked River Ranch have determined that the Wilderness Study Area lands are in the highest risk category for exposure to devastating wildfire due to overstocked juniper stands under the federally mandated and locally promulgated Jefferson County Community Wildfire Protection Plan (CWPP).
 (5)The current Wilderness Study Area classification prevents mechanical fire prevention activities within the overstocked juniper stands.
 (6)Advancing this proposed legislation will greatly enhance the life and safety of people and property by reducing the extreme fire threat to these lands.
			3.Boundary adjustment, Whychus-Deschutes Wilderness Study Area, Oregon
 (a)Boundary adjustment requiredThe Secretary of the Interior shall adjust the eastern boundary of the Whychus-Deschutes Wilderness Study Area in the State of Oregon to exclude approximately 832 acres, as depicted on the map entitled Whychus-Deschutes Wilderness Study Area and dated December 2015, in order to facilitate fire prevention and response activities on the excluded public lands and adjacent private property.
 (b)Effect of exclusionEffective on the date of the enactment of this Act, the public lands to be excluded from the Whychus-Deschutes Wilderness Study Area pursuant to subsection (a) are no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)).
			
